Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses generic placeholders that are coupled with functional languages without reciting sufficient structures to perform the recited functions, and the generic placeholders are not preceded by structural modifiers.  Such claim limitation(s) is/are: “a control unit” in claims 27, 30, 41 and 46-49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure(s) described in the specification as performing the claimed function(s), and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor 140 shown in Fig. 1 of the specification, which is a specialized processor when it executes the algorithm shown in Fig. 3.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
For formality purposes, the examiner suggests the following amendments:
Claims 28 and 33: “to reach a target tissue”;
Claim 29: “to dexterously reach a target tissue”.

Claim Rejections - 35 USC § 112
Claim(s) 30-33 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 30 recites “The computing device of any one of claim 27, wherein...” The examiner suggests the following amendment: “The computing device of  claim 27, wherein...”
Claims 31-33 and 35-36 are also rejected under 112(b) by virtue of their dependency.

Allowable Subject Matter
Claim(s) 27-33, 35-38, 40-43, 46-49 and 51 are allowable if the above 35 USC 112(b) is overcome. The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or suggest a computing device configured to determine placement of a plurality of port locations on a patient model by:  (1) identify the plurality of port locations on the patient model for accessing a workspace using a plurality of instruments controlled by a computer-assisted device; (2) for each of the port locations, determine a collision volume for portions of the computer-assisted device proximal to the port location, a reachability metric, and an anthropomorphic metric; (3) for each combination of the plurality of port locations, determine a collision metric based on overlaps of the collision volumes for the port locations in the combination, and an aggregate metric for the combination; and (4) display one or more of the combinations of the plurality of port locations to a user along with a corresponding aggregate metric.
The closest reference is US publication 2014/0135985 by Coste-Maniere et al. (“Coste-Maniere” hereinafter). Coste-Maniere discloses steps (1) and (2) above (See pars. 79-89). Although Coste-Maniere discloses calculating optimization criteria for each combination of port locations, it does not disclose that the optimization criteria are based on overlaps of collision volumes for the port locations in the combination, and also based on an aggregate metric for the combination. Coste-Maniere also does not disclose displaying one or more of the combinations of the plurality of port locations to a user along with a corresponding aggregate metric. No prior art could be relied on to cure these deficiencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613